EXHIBIT 10.12

SUBORDINATION AND INTERCREDITOR AGREEMENT

THIS SUBORDINATION AND INTERCREDITOR AGREEMENT, dated as of June 30, 2006, is
made and given by LAND O’LAKES, INC., a Minnesota cooperative corporation, (the
“Junior Creditor”) in favor of COBANK, ACB, a federally chartered
instrumentality under the Farm Credit Act of 1971, as agent (the “Agent”) for
the lenders from time to time party to the Credit Agreement (as defined below),
(together with the Agent, the “Senior Creditors”).

RECITALS:

A.            Golden Oval Eggs, LLC, a limited liability company organized under
the laws of the State of Delaware, Midwest Investors of Iowa, Cooperative, a
cooperative organized under the laws of the State of Iowa and GOECA, LP, a
Delaware limited partnership (individually, a “Borrower” and, collectively, the
“Borrowers”), is or may become indebted to the Junior Creditor under that
certain promissory note dated as of June 30, 2006 made by the Borrowers and
payable to the Junior Creditor in the original principal amount of $17,000,000,
in the form attached hereto as Exhibit A (the “Subordinated Note”).

B.            The Borrowers are now, or may hereafter be, indebted to the Senior
Creditors as a result of the advance of monies and other extensions of credit by
the Senior Creditors to the Borrowers under or pursuant to a Credit Agreement
dated as of September 13, 2004, as amended from time to time (as the same may be
amended, restated or otherwise modified from time to time hereafter, the “Credit
Agreement”) between the Borrowers, the Agent and the Senior Creditors.

C.            The Junior Creditor and Senior Creditors each acknowledge that the
loan or advance of monies or other extensions of any financial accommodation or
credit to the Borrowers by each of the Junior Creditor and the Senior Creditors
is of value to the other party.

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged by the parties, and in order to induce the Senior Creditors to
continue to make loans or extend credit or any other financial accommodation to
or for the benefit of the Borrowers, or to grant such renewals or extension
thereof as the Senior Creditors may deem advisable, and to better secure the
Senior Creditors in respect of the foregoing, the parties hereby agree as
follows:


SECTION 1.               DEFINITIONS, RULES OF CONSTRUCTIONS.


1.1           FOR PURPOSE OF THIS AGREEMENT, THE FOLLOWING TERMS SHALL HAVE THE
FOLLOWING MEANINGS:

“Bankruptcy Code” shall mean 11 U.S.C. 101 et seq., as amended from time to
time.

“Borrower” and “Borrowers” shall have the meaning given to such terms in Recital
A, above, and any successor (including a debtor-in-possession under the
Bankruptcy Code), assignee, receiver, trustee or estate thereof.

“Credit Agreement” shall have the meaning given to that term in Recital B,
above, and shall include any amendments, modifications or restatements thereto
or thereof and any credit agreement hereafter entered into in replacement
thereof.

“Default” shall mean any event which with the giving of notice or lapse of time,
or both, would become an Event of Default.


--------------------------------------------------------------------------------




“Event of Default” shall mean (i) any Event of Default (as therein defined)
under the Credit Agreement, (ii) any failure of any Borrower to pay when due
(whether at the date scheduled therefor or earlier upon acceleration), or when
demanded (with respect to any obligation payable on demand), any item
constituting Senior Debt, or (iii) any event shall occur or condition shall
exist and shall continue for more than the period of grace, if any, applicable
thereto and shall have the effect of causing, or permitting the Senior Creditors
or any subsequent holder of Senior Debt to cause, any item of Senior Debt to
become due prior to its stated maturity or to realize upon any collateral given
as security therefor.

“Junior Collateral” shall mean the property or interests in property of the
Borrowers identified on Exhibit B hereto in which the Borrowers have granted to
Junior Creditor a security interest to secure payment of the Subordinated Note.

“Junior Creditor” shall mean Land O’Lakes, Inc. and any successor thereto
(including a debtor-in-possession under the Bankruptcy Code), assignee,
receiver, trustee or estate thereof.

“Junior Creditor Documents” shall mean the Subordinated Note, the Subordinated
Security Documents and any documents or instruments executed and delivered by
the Borrowers in connection with any of the foregoing.

“Lien” shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge, set-off right or other encumbrance, whether now existing or hereafter
created, acquired or arising.

“Permitted Payments” shall have the meaning given in Section 3 below.

“Person” shall mean an individual, cooperative, corporation, association,
partnership, limited partnership, limited liability company, trust,
organization, individual or government or any governmental agency or any
political subdivision thereof.

“Senior Collateral” shall mean all collateral now or hereafter securing payment
of the Senior Debt, including proceeds thereof.

“Senior Creditors” shall have the meaning given in the preamble to this
Agreement and shall include any successor to any Senior Creditor (including a
debtor-in-possession under the Bankruptcy Code), assignee, receiver, trustee or
estate of any Senior Creditor.

“Senior Creditor Documents” shall mean (a) the Credit Agreement, (b) all
promissory notes delivered in connection with the Credit Agreement, and (c) all
Credit Documents (as described in the Credit Agreement) and any mortgages,
guaranties, deeds of trust, security agreements or other documents given by any
Person in favor of the Agent or the Senior Creditors to secure all or any
portion of the Senior Debt, in each of the forgoing cases as any of the forgoing
may be amended, supplemented, restated, extended or otherwise modified from time
to time.

“Senior Debt” shall mean all liabilities and obligations of the Borrowers to the
Senior Creditors howsoever created, arising or evidenced, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising or incurred, including, without limitation, all of the
Borrowers’ obligations to the Senior Creditors under the Senior Creditor
Documents, and all other obligations under any other agreement between the
Borrowers and the Agent or the Senior Creditors now or hereafter in effect, and
also including, without limitation, any and all interest accruing on any of the
Senior Debt after the commencement of any proceedings referred to in Section 6
hereof, notwithstanding any provision or rule of law which might restrict the
rights of the Senior Creditors, as against the Borrowers or anyone else, to
collect such interest.

2


--------------------------------------------------------------------------------




“Subordinated Debt” shall mean all obligations, liabilities and indebtedness of
the Borrowers to the Junior Creditor under the Junior Creditor Documents.

“Subordinated Note” shall have the meaning given to such term in Recital A
above, and shall include any amendments, modifications or restatements thereto
or thereof and any note hereafter entered into in replacement thereof (but
nothing in this definition shall be deemed to waive the provisions of Section 12
below requiring the Senior Creditors’ prior written consent to any change in any
instrument or agreement evidencing the Subordinated Debt, including without
limitation any warrants attached thereto).

“Subordinated Security Documents” shall mean any security agreement or other
document in which the Borrowers have granted to the Junior Creditor a security
interest in the Junior Collateral.


1.2           IN THIS AGREEMENT, IN THE COMPUTATION OF A PERIOD OF TIME FROM A
SPECIFIED DATE TO A LATER SPECIFIED DATE, UNLESS OTHERWISE STATED THE WORD
“FROM” MEANS “FROM AND INCLUDING” AND THE WORD “TO” OR “UNTIL” EACH MEANS “TO
BUT EXCLUDING.”


1.3           OTHER TERMS MAY BE DEFINED IN OTHER PARTS OF THIS AGREEMENT.  ALL
REFERENCES TO AGREEMENTS AND OTHER CONTRACTUAL INSTRUMENTS SHALL BE DEEMED TO
INCLUDE ALL SUBSEQUENT AMENDMENTS THERETO OR CHANGES THEREIN ENTERED INTO IN
ACCORDANCE WITH THEIR RESPECTIVE TERMS, AND ALL REFERENCES TO PERSONS SHALL BE
DEEMED TO INCLUDE THEIR PERMITTED SUCCESSORS AND ASSIGNS.  UNLESS THE CONTEXT IN
WHICH USED HEREIN OTHERWISE CLEARLY REQUIRES, “OR” HAS THE INCLUSIVE MEANING
REPRESENTED BY THE PHRASE “AND/OR.”  ALL INCORPORATIONS BY REFERENCE OF
COVENANTS, TERMS, DEFINITIONS OR OTHER PROVISIONS FROM OTHER AGREEMENTS ARE
INCORPORATED INTO THIS AGREEMENT AS IF SUCH PROVISIONS WERE FULLY SET FORTH
HEREIN, AND INCLUDE ALL NECESSARY INFORMATION AND RELATED PROVISIONS FROM SUCH
OTHER AGREEMENTS, AND ALL SUCH COVENANTS, TERMS, DEFINITIONS OR OTHER PROVISIONS
FROM OTHER AGREEMENTS INCORPORATED INTO THIS AGREEMENT BY REFERENCE SHALL
SURVIVE ANY TERMINATION OF SUCH OTHER AGREEMENTS UNTIL THE SENIOR DEBT HAS BEEN
PAID IN FULL AND ALL FINANCING ARRANGEMENTS BETWEEN THE BORROWERS AND THE SENIOR
CREDITORS SHALL HAVE BEEN TERMINATED.


SECTION 2.               STANDBY; SUBORDINATION; STANDBY; SUBORDINATION.


2.1           THE PAYMENT AND PERFORMANCE OF THE SUBORDINATED DEBT IS HEREBY
SUBORDINATED TO THE PAYMENT AND PERFORMANCE OF THE SENIOR DEBT, AND, EXCEPT AS
SET FORTH IN SECTION 3 BELOW, THE JUNIOR CREDITOR WILL NOT ASK, DEMAND, SUE FOR,
TAKE OR RECEIVE FROM ANY BORROWER OR ANY OTHER PERSON LIABLE FOR ALL OR ANY PART
OF THE SENIOR DEBT, BY SETOFF OR IN ANY OTHER MANNER, THE WHOLE OR ANY PART OF
THE SUBORDINATED DEBT, OR ANY MONIES WHICH MAY NOW OR HEREAFTER BE OWING IN
RESPECT OF THE SUBORDINATED DEBT (WHETHER SUCH AMOUNTS REPRESENT PRINCIPAL OR
INTEREST, OR OBLIGATIONS WHICH ARE DUE OR NOT DUE, DIRECT OR INDIRECT, ABSOLUTE
OR CONTINGENT), INCLUDING, WITHOUT LIMITATION, TAKING ANY SECURITY FOR ANY OF
THE FOREGOING, EXCEPT AS SET FORTH IN SECTION 2.2, OR THE TAKING OF ANY
NEGOTIABLE INSTRUMENT THEREFOR (EXCEPT THE SUBORDINATED NOTE), UNLESS AND UNTIL
ALL OF THE SENIOR DEBT SHALL HAVE BEEN FULLY AND INDEFEASIBLY PAID AND SATISFIED
AND ALL FINANCING ARRANGEMENTS BETWEEN THE BORROWERS AND SENIOR CREDITORS
PURSUANT TO THE CREDIT AGREEMENT HAVE BEEN TERMINATED.  THE SUBORDINATED DEBT
SHALL CONTINUE TO BE SUBORDINATED TO THE SENIOR DEBT EVEN IF THE SENIOR DEBT IS
SUBORDINATED, AVOIDED OR DISALLOWED UNDER THE UNITED STATES BANKRUPTCY CODE OR
OTHER APPLICABLE LAW.  THE JUNIOR CREDITOR SHALL NOT CHALLENGE, AND IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE TO CHALLENGE, THE VALIDITY, ENFORCEABILITY OR
PRIORITY OF THE SENIOR DEBT IN ANY JUDICIAL, ADMINISTRATIVE OR ALTERNATIVE
DISPUTE RESOLUTION PROCEEDING.


2.2           THE JUNIOR CREDITOR WARRANTS AND REPRESENTS THAT THE SUBORDINATED
DEBT IS UNSECURED EXCEPT FOR ITS SUBORDINATED SECURITY INTEREST SECURING THE
SUBORDINATED NOTE IN THE JUNIOR COLLATERAL AS PERMITTED HEREUNDER, AND AGREES
THAT THE JUNIOR CREDITOR HEREAFTER WILL NOT, UNLESS AND UNTIL ALL OF THE SENIOR
DEBT SHALL HAVE BEEN FULLY AND INDEFEASIBLY PAID AND SATISFIED AND ALL FINANCIAL
ARRANGEMENTS BETWEEN THE BORROWERS AND THE SENIOR CREDITORS PURSUANT TO THE
CREDIT AGREEMENT SHALL HAVE BEEN

3


--------------------------------------------------------------------------------





TERMINATED, ACCEPT ANY OTHER SECURITY THEREFOR FROM ANY BORROWER OR ANY OTHER
PERSON LIABLE FOR ALL OR ANY PART OF THE SENIOR DEBT FOR THE BENEFIT OF ANY
BORROWERS AND IN THE EVENT THE JUNIOR CREDITOR DOES OBTAIN ANY SUCH ADDITIONAL
SECURITY FOR THE SUBORDINATED DEBT, AT THE REQUEST OF THE AGENT, THE JUNIOR
CREDITOR HEREBY AUTHORIZES THE AGENT TO FILE SUCH SUBORDINATIONS, TERMINATION
STATEMENTS AND RELEASES AS THE SENIOR CREDITORS SHALL REASONABLY REQUEST TO
SUBORDINATE OR RELEASE THE JUNIOR CREDITOR’S SECURITY INTEREST IN OR LIEN
AGAINST SUCH PROPERTY.  PRIOR TO THE INDEFEASIBLE PAYMENT IN FULL AND DISCHARGE
OF THE SENIOR DEBT AND THE TERMINATION OF ALL FINANCIAL ARRANGEMENTS BETWEEN THE
BORROWERS AND THE SENIOR CREDITORS PURSUANT TO THE CREDIT AGREEMENT, THE JUNIOR
CREDITOR SHALL HAVE NO RIGHT TO ENFORCE ANY CLAIM OR TAKE ACTION AGAINST ANY
COLLATERAL HELD BY IT WITH RESPECT TO THE SUBORDINATED DEBT, OR TO TAKE ANY
ACTION AGAINST ANY BORROWER OR THE PROPERTY OF ANY BORROWERS OR OF ANY OTHER
PERSON LIABLE FOR ALL OR ANY PART OF THE SENIOR DEBT.   THE JUNIOR CREDITOR
SHALL NOT CHALLENGE, AND IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO CHALLENGE,
THE ATTACHMENT, VALIDITY, PERFECTION, PRIORITY OR EXTENT OF THE LIEN OF THE
SENIOR CREDITORS OR ANY OF THEM, IN THE SENIOR COLLATERAL IN ANY JUDICIAL,
ADMINISTRATIVE OR ALTERNATIVE DISPUTE RESOLUTION PROCEEDING.


2.3           THE JUNIOR CREDITOR HEREBY AGREES THAT ITS SECURITY INTEREST IN
THE JUNIOR COLLATERAL IS SUBJECT AND SUBORDINATE TO THE SECURITY INTEREST OF THE
SENIOR CREDITORS IN THE JUNIOR COLLATERAL TO SECURE INDEBTEDNESS OF THE
BORROWERS TO SENIOR CREDITORS.  THE JUNIOR CREDITOR HEREBY FURTHER AGREES THAT
(A) THE JUNIOR CREDITOR SHALL HAVE NO RIGHT TO POSSESSION OF ANY OF THE JUNIOR
COLLATERAL OR TO FORECLOSE UPON ANY OF THE JUNIOR COLLATERAL, WHETHER BY
JUDICIAL ACTION OR OTHERWISE, UNLESS AND UNTIL ALL OF THE INDEBTEDNESS OF THE
BORROWERS TO SENIOR CREDITORS SECURED BY SENIOR CREDITORS’ SENIOR SECURITY
INTEREST IN THE JUNIOR COLLATERAL SHALL HAVE BEEN FULLY AND INDEFEASIBLY PAID
AND SATISFIED AND ALL FINANCIAL ARRANGEMENTS BETWEEN THE BORROWERS AND SENIOR
CREDITORS SECURED BY SUCH SENIOR SECURITY INTEREST HAVE BEEN TERMINATED AND (B)
AT THE REQUEST OF THE AGENT, IN CONNECTION WITH ANY SALE OF ALL OR ANY PART OF
THE JUNIOR COLLATERAL BY THE SENIOR CREDITORS OR TO WHICH SENIOR CREDITORS HAVE
CONSENTED, THE JUNIOR CREDITOR SHALL EXECUTE AND DELIVER TO THE AGENT SUCH
TERMINATION STATEMENTS AND RELEASES AS THE SENIOR CREDITORS SHALL REASONABLY
REQUEST TO RELEASE, OR EVIDENCE THE RELEASE OF, THE JUNIOR CREDITOR’S SECURITY
INTEREST IN THE JUNIOR COLLATERAL.   THE JUNIOR CREDITOR WILL NOT JOIN WITH ANY
CREDITOR (UNLESS THE SENIOR CREDITORS SHALL SO JOIN) IN BRINGING ANY PROCEEDING
AGAINST ANY BORROWER UNDER ANY BANKRUPTCY, REORGANIZATION, READJUSTMENT OF DEBT,
ARRANGEMENT OF DEBT RECEIVERSHIP, LIQUIDATION OR INSOLVENCY LAW OR STATUTE OF
THE FEDERAL OR ANY STATE GOVERNMENT.


2.4           THE JUNIOR CREDITOR ACKNOWLEDGES AND AGREES THAT, TO THE EXTENT
THE TERMS AND PROVISIONS OF THIS AGREEMENT ARE INCONSISTENT WITH ANY AGREEMENT
OR UNDERSTANDING BETWEEN THE JUNIOR CREDITOR AND THE BORROWERS, INCLUDING
WITHOUT LIMITATION, THE JUNIOR CREDITOR DOCUMENTS, SUCH AGREEMENT OR
UNDERSTANDING SHALL BE SUBJECT TO THIS AGREEMENT.


SECTION 3.               PERMITTED PAYMENTS.


3.1           NOTWITHSTANDING THE PROVISIONS OF SECTION 2 OF THIS AGREEMENT,
UNTIL THE AGENT GIVES THE JUNIOR CREDITOR WRITTEN NOTICE (IN THE MANNER SET
FORTH BELOW) OF THE OCCURRENCE OF AN EVENT OF DEFAULT OR A DEFAULT, AND PROVIDED
THAT:


(A)           THERE SHALL NOT THEN EXIST ANY BREACH OF THIS AGREEMENT BY THE
JUNIOR CREDITOR WHICH HAS NOT BEEN WAIVED, IN WRITING, BY THE SENIOR CREDITORS,


(B)           AT THE TIME OF THE PAYMENT DESCRIBED BELOW NO EVENT OF DEFAULT OR
DEFAULT EXISTS AND IS CONTINUING,


(C)           THE PAYMENT DESCRIBED BELOW, IF MADE, WOULD NOT GIVE RISE TO THE
OCCURRENCE OF ANY EVENT OF DEFAULT OR DEFAULT, AND

4


--------------------------------------------------------------------------------





(D)           NONE OF THE EVENTS DESCRIBED IN SECTION 6 HAS OCCURRED,

the Borrowers may pay to the Junior Creditor, and the Junior Creditor may accept
from the Borrowers the warrants set forth in the Subordinated Note (which may
not be exercised prior to the scheduled maturity of the Subordinated Debt) and,
following the second anniversary of the effective date hereof, interest and
ordinary scheduled principal payments when due (without acceleration) set forth
in the Subordinated Note (the “Permitted Payments”).  Notwithstanding the
foregoing, Permitted Payments of scheduled principal may not exceed $200,000 per
calendar quarter.


SECTION 4.               NOTICE OF AN EVENT OF DEFAULT.  IMMEDIATELY OR NO LATER
THAN FIVE (5) BUSINESS DAYS AFTER THE JUNIOR CREDITOR BECOMES AWARE OF AN
OCCURRENCE OF AN EVENT OF DEFAULT UNDER THE JUNIOR CREDITOR DOCUMENTS, THE
JUNIOR CREDITOR SHALL GIVE WRITTEN NOTICE THEREOF TO THE OTHER PARTY AS PROVIDED
IN SECTION 17 HEREOF.  A FAILURE TO GIVE SUCH NOTICE SHALL NOT DIMINISH THE
JUNIOR CREDITOR’S RIGHTS UNDER ITS CREDITOR DOCUMENTS.


SECTION 5.               SUBORDINATED DEBT OWED ONLY TO THE JUNIOR CREDITOR. 
THE JUNIOR CREDITOR WARRANTS AND REPRESENTS THAT THE JUNIOR CREDITOR HAS NOT
PREVIOUSLY ASSIGNED ANY INTEREST IN THE SUBORDINATED DEBT, THAT NO OTHER PERSON
OWNS AN INTEREST IN THE SUBORDINATED DEBT (WHETHER AS JOINT HOLDERS OF
SUBORDINATED DEBT, PARTICIPANTS OR OTHERWISE) AND THAT THE ENTIRE SUBORDINATED
DEBT IS OWING ONLY TO THE JUNIOR CREDITOR.  THE JUNIOR CREDITOR FURTHER
COVENANTS THAT THE ENTIRE SUBORDINATED DEBT SHALL CONTINUE TO BE OWING ONLY TO
THE JUNIOR CREDITOR UNLESS IT IS ASSIGNED OR PLEDGED TO THE JUNIOR CREDITOR’S
CREDITORS, OR, WITH THE PRIOR WRITTEN CONSENT OF THE SENIOR CREDITORS, WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD BY THE SENIOR CREDITORS, TO A PERSON
WHO AGREES WITH THE SENIOR CREDITORS TO BE BOUND BY THE SUBORDINATION PROVISIONS
SET FORTH HEREIN.


SECTION 6.               PRIORITY.  IN THE EVENT OF (A) ANY DISTRIBUTION,
DIVISION, OR APPLICATION, PARTIAL OR COMPLETE, VOLUNTARY OR INVOLUNTARY, BY
OPERATION OF LAW OR OTHERWISE, OF ALL OR ANY PART OF THE ASSETS OF ANY BORROWER
OR THE PROCEEDS THEREOF TO THE CREDITORS OF ANY BORROWER OR TO THEIR CLAIMS
AGAINST ANY BORROWER, OR (B) ANY READJUSTMENT OF THE DEBT OR OBLIGATIONS OF ANY
BORROWER; WHETHER BY REASON OF LIQUIDATION, BANKRUPTCY, ARRANGEMENT,
RECEIVERSHIP, ASSIGNMENT FOR THE BENEFIT OF CREDITORS OR ANY OTHER ACTION OR
PROCEEDING INVOLVING THE READJUSTMENT OF ALL OR ANY PART OF THE SENIOR DEBT OR
SUBORDINATED DEBT, OR THE APPLICATION OF THE ASSETS OF ANY BORROWER TO THE
PAYMENT OR LIQUIDATION THEREOF, OR (C) THE DISSOLUTION OR OTHER WINDING UP OF
THE BUSINESS OF ANY BORROWER, OR (D) THE SALE OF ALL OR SUBSTANTIALLY ALL OF THE
ASSETS OF ANY BORROWER, THEN, AND IN ANY SUCH EVENT, THE SENIOR CREDITORS SHALL
BE ENTITLED TO RECEIVE PAYMENT IN FULL OF ALL OF THE SENIOR DEBT PRIOR TO THE
PAYMENT OF ALL OR ANY PART OF THE SUBORDINATED DEBT.


SECTION 7.               GRANT OF AUTHORITY TO SENIOR CREDITORS.  IN ORDER TO
ENABLE THE SENIOR CREDITORS TO ENFORCE ANY OF ITS RIGHTS HEREUNDER IN ANY OF THE
ACTIONS OR PROCEEDINGS DESCRIBED IN SECTION 6, EACH SENIOR CREDITOR IS HEREBY
IRREVOCABLY AUTHORIZED AND EMPOWERED, IN ITS DISCRETION, TO FILE AND PRESENT FOR
AND ON BEHALF OF THE JUNIOR CREDITOR SUCH PROOFS OF CLAIMS OR OTHER MOTIONS OR
PLEADINGS AS SUCH SENIOR CREDITOR MAY DEEM EXPEDIENT OR PROPER TO ESTABLISH SUCH
SENIOR CREDITORS’ ENTITLEMENT OF PAYMENT FROM, OR ON BEHALF OF, THE JUNIOR
CREDITOR WITH RESPECT TO THE SUBORDINATED DEBT AND TO VOTE SUCH PROOFS OF CLAIMS
IN ANY SUCH PROCEEDING AND TO DEMAND, SUE FOR, RECEIVE AND COLLECT ANY AND ALL
DIVIDENDS OR OTHER PAYMENTS OR DISBURSEMENTS MADE THEREON IN WHATEVER FORM THE
SAME MAY BE PAID OR ISSUED AND TO APPLY THE SAME ON ACCOUNT OF ANY OF THE SENIOR
DEBT.  THE JUNIOR CREDITOR IRREVOCABLY AUTHORIZES AND EMPOWERS EACH SENIOR
CREDITOR TO DEMAND, SUE FOR, COLLECT AND RECEIVE EACH OF THE PAYMENTS AND
DISTRIBUTIONS DESCRIBED IN SECTION 6 ABOVE AND GIVE ACQUITTANCE THEREFOR AND TO
FILE CLAIMS AND TAKE SUCH OTHER ACTIONS, IN THE NAME OF SUCH SENIOR CREDITOR OR
IN THE NAME OF THE JUNIOR CREDITOR OR OTHERWISE, AS SUCH SENIOR CREDITOR MAY
DEEM NECESSARY OR ADVISABLE FOR THE ENFORCEMENT OF THIS AGREEMENT.  TO THE
EXTENT THAT PAYMENTS OF DISTRIBUTIONS ARE MADE IN PROPERTY OTHER THAN CASH, THE
JUNIOR CREDITOR AUTHORIZES EACH SENIOR CREDITOR TO SELL SUCH PROPERTY TO SUCH
BUYERS AND ON SUCH TERMS AS THE SENIOR CREDITOR, IN ITS SOLE

5


--------------------------------------------------------------------------------





DISCRETION, SHALL DETERMINE.  THE JUNIOR CREDITOR WILL EXECUTE AND DELIVER TO
THE SENIOR CREDITORS SUCH POWERS OF ATTORNEY, ASSIGNMENTS AND OTHER INSTRUMENTS
OR DOCUMENTS, INCLUDING DEBENTURES (TOGETHER WITH SUCH ASSIGNMENTS OR
ENDORSEMENTS AS THE SENIOR CREDITORS SHALL DEEM NECESSARY), AS MAY BE REASONABLY
REQUESTED BY THE SENIOR CREDITORS IN ORDER TO ENABLE THE SENIOR CREDITORS TO
ENFORCE ANY AND ALL CLAIMS UPON OR WITH RESPECT TO ANY OR ALL OF THE
SUBORDINATED DEBT AND TO COLLECT AND RECEIVE ANY AND ALL PAYMENTS AND
DISTRIBUTIONS WHICH MAY BE PAYABLE OR DELIVERABLE AT ANY TIME UPON OR WITH
RESPECT TO THE SUBORDINATED DEBT, ALL FOR THE SENIOR CREDITORS’ OWN BENEFIT.


SECTION 8.               PAYMENTS RECEIVED BY THE JUNIOR CREDITOR.   EXCEPT FOR
PERMITTED PAYMENTS, IF THE JUNIOR CREDITOR RECEIVES ANY PAYMENT OR DISTRIBUTION
OR SECURITY OR INSTRUMENT OR PROCEEDS THEREOF FROM ANY BORROWER OR ANY OTHER
PERSON LIABLE FOR ALL OR ANY PART OF THE SENIOR DEBT UPON OR WITH RESPECT TO THE
SUBORDINATED DEBT PRIOR TO THE INDEFEASIBLE PAYMENT IN FULL OF THE SENIOR DEBT
AND TERMINATION OF ALL FINANCING ARRANGEMENTS BETWEEN THE BORROWERS AND THE
SENIOR CREDITORS PURSUANT TO THE CREDIT AGREEMENT, THE JUNIOR CREDITOR SHALL
RECEIVE AND HOLD THE SAME IN TRUST, AS TRUSTEE, FOR THE BENEFIT OF THE SENIOR
CREDITORS AND SHALL FORTHWITH DELIVER THE SAME TO THE AGENT IN PRECISELY THE
FORM RECEIVED (EXCEPT FOR THE ENDORSEMENT OR ASSIGNMENT BY THE JUNIOR CREDITOR
WHERE NECESSARY), FOR APPLICATION ON ANY OF THE SENIOR DEBT, DUE OR NOT DUE AND,
UNTIL SO DELIVERED, THE SAME SHALL BE HELD IN TRUST BY THE JUNIOR CREDITOR AS
THE PROPERTY OF THE SENIOR CREDITORS.  IN THE EVENT OF THE FAILURE OF THE JUNIOR
CREDITOR TO MAKE ANY SUCH ENDORSEMENT OR ASSIGNMENT TO THE SENIOR CREDITORS, FOR
THE BENEFIT OF THE SENIOR CREDITORS, EACH SENIOR CREDITOR, OR ANY OF ITS
OFFICERS OR EMPLOYEES, IS HEREBY IRREVOCABLY AUTHORIZED, AS THE JUNIOR
CREDITOR’S ATTORNEY-IN-FACT, TO MAKE THE SAME.


SECTION 9.               CONTINUING NATURE OF SUBORDINATION.  THIS AGREEMENT
SHALL BE EFFECTIVE AND MAY NOT BE TERMINATED OR OTHERWISE REVOKED BY THE JUNIOR
CREDITOR UNTIL THE SENIOR DEBT SHALL HAVE BEEN FULLY PAID AND DISCHARGED AND ALL
FINANCING ARRANGEMENTS BETWEEN THE BORROWERS AND THE SENIOR CREDITORS PURSUANT
TO THE CREDIT AGREEMENT HAVE BEEN TERMINATED.  THIS IS A CONTINUING AGREEMENT OF
SUBORDINATION AND THE SENIOR CREDITORS MAY CONTINUE, AT ANY TIME AND WITHOUT
NOTICE TO THE JUNIOR CREDITOR, TO EXTEND CREDIT OR OTHER FINANCIAL
ACCOMMODATIONS AND LOAN MONIES TO OR FOR THE BENEFIT OF THE BORROWERS IN
RELIANCE HEREON.  NO OBLIGATION OF THE JUNIOR CREDITOR HEREUNDER SHALL BE
AFFECTED BY THE DEATH OR INCAPACITY OF, OR WRITTEN REVOCATION BY, THE JUNIOR
CREDITOR OR ANY OTHER SUBORDINATED PARTY, PLEDGOR, ENDORSER, OR GUARANTOR, IF
ANY.


SECTION 10.             ADDITIONAL AGREEMENTS BETWEEN SENIOR CREDITORS AND
BORROWERS.  THE SENIOR CREDITORS, AT ANY TIME AND FROM TIME TO TIME, MAY ENTER
INTO SUCH AGREEMENT OR AGREEMENTS WITH THE BORROWERS AS THE SENIOR CREDITORS MAY
DEEM PROPER, INCREASING THE AMOUNT OF, EXTENDING THE TIME OF PAYMENT OF OR
RENEWING OR OTHERWISE ALTERING THE TERMS OF ALL OR ANY OF THE SENIOR DEBT OR
AFFECTING ANY SECURITY UNDERLYING ANY OR ALL OF THE SENIOR DEBT, AND MAY
EXCHANGE, SELL, RELEASE, SURRENDER OR OTHERWISE DEAL WITH ANY SUCH SECURITY,
WITHOUT IN ANY WAY THEREBY IMPAIRING OR AFFECTING THIS AGREEMENT.


SECTION 11.             BANKRUPTCY ISSUES.  IF ANY BORROWER BECOMES THE SUBJECT
OF PROCEEDINGS UNDER THE BANKRUPTCY CODE AND IF THE SENIOR CREDITORS DESIRE TO
PERMIT THE USE OF CASH COLLATERAL OR TO PROVIDE FINANCING TO SUCH BORROWER UNDER
EITHER SECTION 363 OR SECTION 364 OF THE BANKRUPTCY CODE, THE JUNIOR CREDITOR
AGREES THAT ADEQUATE NOTICE OF SUCH FINANCING TO THE JUNIOR CREDITOR, IF
REQUIRED UNDER APPLICABLE LAW, SHALL HAVE BEEN PROVIDED IF THE JUNIOR CREDITOR
RECEIVES NOTICE TEN (10) DAYS PRIOR TO ENTRY OF ANY ORDER APPROVING SUCH CASH
COLLATERAL USAGE OR FINANCING.  NOTICE OF A PROPOSED FINANCING OR USE OF CASH
COLLATERAL SHALL BE DEEMED GIVEN UPON THE SENDING OF SUCH NOTICE TO THE JUNIOR
CREDITOR IN THE MANNER SPECIFIED IN SECTION 17.  ALL ALLOCATIONS OF PAYMENTS
BETWEEN THE SENIOR CREDITORS AND THE JUNIOR CREDITOR SHALL CONTINUE TO BE MADE
AFTER THE FILING OF A PETITION UNDER THE BANKRUPTCY CODE ON THE BASIS PROVIDED
IN THIS AGREEMENT.  THE JUNIOR CREDITOR AGREES NOT TO ASSERT ANY RIGHT IT MAY
HAVE TO “ADEQUATE PROTECTION” OF ITS INTEREST IN THE JUNIOR COLLATERAL, OR ANY
OTHER SECURITY FOR THE SUBORDINATED DEBT IT MAY HAVE ACQUIRED, IN ANY BANKRUPTCY
PROCEEDING, OR TO SEEK TO HAVE ITS CLAIMS IN SUCH BANKRUPTCY PROCEEDING TREATED
AS

6


--------------------------------------------------------------------------------





“SECURED CLAIMS” UNDER SECTION 506(A) OF THE BANKRUPTCY CODE, WITHOUT THE PRIOR
WRITTEN CONSENT OF THE SENIOR CREDITORS.  THE JUNIOR CREDITOR WAIVES ANY CLAIM
THE JUNIOR CREDITOR MAY NOW OR HEREAFTER HAVE AGAINST THE SENIOR CREDITORS
ARISING OUT OF THE SENIOR CREDITORS’ ELECTION, IN ANY PROCEEDING INSTITUTED
UNDER CHAPTER 11 OF THE BANKRUPTCY CODE, OF THE APPLICATION OF SECTION
1111(B)(2) OF THE BANKRUPTCY CODE, AND/OR ANY BORROWING OR GRANT OF A SECURITY
INTEREST UNDER SECTION 364 OF THE BANKRUPTCY CODE BY THE BORROWERS, AS DEBTOR IN
POSSESSION, OR BY A TRUSTEE.  TO THE EXTENT THAT THE SENIOR CREDITORS RECEIVE
PAYMENTS ON, OR PROCEEDS OF ANY COLLATERAL FOR, THE SENIOR DEBT WHICH ARE
SUBSEQUENTLY AVOIDED, INVALIDATED, DECLARED TO BE FRAUDULENT OR PREFERENTIAL,
SET ASIDE AND/OR REQUIRED TO BE REPAID TO A TRUSTEE, RECEIVER OR ANY OTHER PARTY
UNDER ANY BANKRUPTCY LAW, STATE OR FEDERAL LAW, COMMON LAW OR EQUITABLE CAUSE,
THEN, TO THE EXTENT OF SUCH PAYMENT OR PROCEEDS RECEIVED, THE SENIOR DEBT, OR
PART THEREOF, INTENDED TO BE SATISFIED SHALL BE REVIVED AND CONTINUE IN FULL
FORCE AND EFFECT AS IF SUCH PAYMENTS OR PROCEEDS HAD NOT BEEN RECEIVED BY THE
SENIOR CREDITORS.  JUNIOR CREDITOR FURTHER AGREES NOT TO RESIST ANY MOTION OR
OTHER PROCEEDING COMMENCED OR JOINED IN BY SENIOR CREDITORS THE OBJECT OF WHICH
IS TO OBTAIN RELIEF FROM THE AUTOMATIC STAY IMPOSED BY THE BANKRUPTCY CODE OR TO
DISMISS ANY PROCEEDINGS UNDER THE BANKRUPTCY CODE WHEREIN ANY BORROWER IS A
DEBTOR.


SECTION 12.             INSTRUMENT LEGEND; NO AMENDMENTS TO SUBORDINATED
INSTRUMENTS.  ANY AGREEMENT OR INSTRUMENT EVIDENCING THE SUBORDINATED DEBT, OR
ANY PORTION THEREOF, WHICH HAS BEEN OR IS HEREAFTER EXECUTED BY ANY BORROWER
WILL, ON THE DATE HEREOF OR THE DATE OF EXECUTION, BE INSCRIBED WITH A LEGEND
CONSPICUOUSLY INDICATING THAT PAYMENT THEREOF IS SUBORDINATED TO THE CLAIMS OF
THE SENIOR CREDITORS PURSUANT TO THE TERMS OF THIS AGREEMENT.  THE JUNIOR
CREDITOR WILL NOT AGREE TO ANY AMENDMENT, RESTATEMENT OR OTHER MODIFICATION OF
ANY JUNIOR CREDITOR DOCUMENTS, INCLUDING, WITHOUT LIMITATION, THE SUBORDINATED
NOTE, WITHOUT THE PRIOR WRITTEN CONSENT OF THE SENIOR CREDITORS.


SECTION 13.             WAIVERS.  THE SENIOR DEBT SHALL BE DEEMED TO HAVE BEEN
MADE OR INCURRED IN RELIANCE UPON THIS AGREEMENT.  THE JUNIOR CREDITOR EXPRESSLY
WAIVES ALL NOTICE OF THE ACCEPTANCE BY THE SENIOR CREDITORS OF THE SUBORDINATION
AND OTHER PROVISIONS OF THIS AGREEMENT AND ALL OTHER NOTICES NOT SPECIFICALLY
REQUIRED PURSUANT TO THE TERMS OF THIS AGREEMENT WHATSOEVER, AND THE JUNIOR
CREDITOR EXPRESSLY WAIVES RELIANCE BY THE SENIOR CREDITORS UPON THE
SUBORDINATION AND OTHER AGREEMENTS AS HEREIN PROVIDED.  THE JUNIOR CREDITOR
AGREES THAT NO SENIOR CREDITOR HAS MADE WARRANTIES OR REPRESENTATIONS WITH
RESPECT TO THE DUE EXECUTION, LEGALITY, VALIDITY, COMPLETENESS OR ENFORCEABILITY
OF THE SENIOR CREDITORS DOCUMENTS, OR THE COLLECTABILITY OF THE SENIOR DEBT, AND
THAT THE SENIOR CREDITORS SHALL BE ENTITLED TO MANAGE AND SUPERVISE THEIR LOANS
AND OTHER FINANCIAL ACCOMMODATIONS TO THE BORROWERS WITHOUT REGARD TO THE
EXISTENCE OF ANY RIGHTS THAT THE JUNIOR CREDITOR MAY NOW OR HEREAFTER HAVE IN OR
TO ANY OF THE ASSETS OF THE BORROWERS.  THE JUNIOR CREDITOR AGREES THAT THE
SENIOR CREDITORS SHALL HAVE NO LIABILITY TO THE JUNIOR CREDITOR FOR, AND WAIVES
ANY CLAIM WHICH THE JUNIOR CREDITOR MAY NOW OR HEREAFTER HAVE AGAINST, THE
SENIOR CREDITORS ARISING OUT OF ANY AND ALL ACTIONS WHICH ANY SENIOR CREDITOR IN
GOOD FAITH TAKES OR OMITS TO TAKE (INCLUDING, WITHOUT LIMITATION, ACTIONS WITH
RESPECT TO ANY SECURITY FOR THE SENIOR DEBT, ACTIONS WITH RESPECT TO THE
OCCURRENCE OF AN EVENT OF DEFAULT, ACTIONS WITH RESPECT TO THE FORECLOSURE UPON,
SALE, RELEASE, OR DEPRECIATION OF, OR FAILURE TO REALIZE UPON, ANY SECURITY FOR
THE SENIOR DEBT AND ACTIONS WITH RESPECT TO THE COLLECTION OF ANY CLAIM FOR ALL
OR ANY PART OF THE SENIOR DEBT FROM ANY GUARANTOR OR OTHER PARTY) WITH RESPECT
TO THE SENIOR CREDIT DOCUMENTS OR ANY OTHER AGREEMENT RELATED TO ANY SENIOR DEBT
OR TO THE COLLECTION OF THE SENIOR DEBT OR THE VALUATION, USE, PROTECTION OR
RELEASE OF ANY SECURITY FOR THE SENIOR DEBT.  THE JUNIOR CREDITOR HEREBY WAIVES
ANY AND ALL RIGHT TO REQUIRE THE MARSHALLING OF ASSETS IN CONNECTION WITH THE
EXERCISE OF ANY OF THE REMEDIES PERMITTED BY APPLICABLE LAW OR AGREEMENT. 
UNLESS EXPRESSLY WAIVED HEREIN, NO WAIVER SHALL BE DEEMED TO HAVE BEEN MADE BY
THE JUNIOR CREDITOR OF ANY OF ITS RIGHTS HEREUNDER UNLESS THE SAME SHALL BE IN
WRITING AND SIGNED ON BEHALF OF THE JUNIOR CREDITOR, AND EACH WAIVER, IF ANY,
SHALL BE A WAIVER ONLY WITH RESPECT TO THE SPECIFIC INSTANCE INVOLVED AND SHALL
IN NO WAY IMPAIR THE RIGHTS OF THE JUNIOR CREDITOR OR THE OBLIGATIONS OF THE
SENIOR CREDITORS TO THE JUNIOR CREDITOR IN ANY OTHER RESPECT AT ANY OTHER TIME.

7


--------------------------------------------------------------------------------





SECTION 14.             SENIOR CREDITORS’ WAIVERS.  NO WAIVER SHALL BE DEEMED TO
BE MADE BY THE SENIOR CREDITORS OF ANY OF THEIR RIGHTS HEREUNDER UNLESS THE SAME
SHALL BE IN WRITING SIGNED ON BEHALF OF THE SENIOR CREDITORS, AND EACH WAIVER,
IF ANY, SHALL BE A WAIVER ONLY WITH RESPECT TO THE SPECIFIC INSTANCE INVOLVED
AND SHALL IN NO WAY IMPAIR THE RIGHTS OF THE SENIOR CREDITORS OR THE OBLIGATIONS
OF THE JUNIOR CREDITOR TO THE SENIOR CREDITORS IN ANY OTHER RESPECT AT ANY OTHER
TIME.


SECTION 15.             FINANCIAL CONDITION OF BORROWERS; OTHER ACTIONS BY THE
SENIOR CREDITORS.  THE JUNIOR CREDITOR HEREBY ASSUMES RESPONSIBILITY FOR KEEPING
INFORMED OF THE FINANCIAL CONDITION OF THE BORROWERS, ANY AND ALL ENDORSERS AND
ANY AND ALL GUARANTORS OF THE SUBORDINATED DEBT AND OF ALL OTHER CIRCUMSTANCES
BEARING UPON THE RISK OF NONPAYMENT OF THE SENIOR DEBT AND/OR THE SUBORDINATED
DEBT THAT DILIGENT INQUIRY WOULD REVEAL.  THE JUNIOR CREDITOR HEREBY AGREES THAT
THE SENIOR CREDITORS SHALL HAVE NO DUTY TO ADVISE THE JUNIOR CREDITOR OF
INFORMATION KNOWN TO THE SENIOR CREDITORS REGARDING SUCH CONDITION OR ANY SUCH
CIRCUMSTANCES.  IN THE EVENT ANY SENIOR CREDITOR, IN ITS SOLE DISCRETION,
UNDERTAKES, AT ANY TIME OR FROM TIME TO TIME, TO PROVIDE ANY SUCH INFORMATION TO
THE JUNIOR CREDITOR, THE SENIOR CREDITORS SHALL BE UNDER NO OBLIGATION (I) TO
PROVIDE ANY SUCH INFORMATION TO THE JUNIOR CREDITOR ON ANY SUBSEQUENT OCCASION,
(II) TO UNDERTAKE ANY INVESTIGATION NOT A PART OF ITS REGULAR BUSINESS ROUTINE,
OR (III) TO DISCLOSE ANY INFORMATION WHICH, PURSUANT TO ITS USUAL PRACTICES, THE
SENIOR CREDITORS WISH TO MAINTAIN CONFIDENTIAL.  THE JUNIOR CREDITOR HEREBY
AGREES THAT ALL PAYMENTS RECEIVED BY THE SENIOR CREDITORS MAY BE APPLIED, IN
WHOLE OR IN PART, TO ANY OF THE SENIOR DEBT, AS THE SENIOR CREDITORS, IN THEIR
SOLE DISCRETION, DEEMS APPROPRIATE AND ASSENTS TO ANY EXTENSION OR POSTPONEMENT
OF THE TIME OF PAYMENT OF THE SENIOR DEBT OR TO ANY OTHER INDULGENCE WITH
RESPECT THERETO, TO ANY SUBSTITUTION, EXCHANGE OR RELEASE OF COLLATERAL WHICH
MAY AT ANY TIME SECURE THE SENIOR DEBT AND TO THE ADDITION OR RELEASE OF ANY
OTHER PERSON PRIMARILY OR SECONDARILY LIABLE THEREFOR.


SECTION 16.             SUBROGATION.  WHEN THE SENIOR DEBT SHALL HAVE BEEN FULLY
PAID AND DISCHARGED AND ALL FINANCING ARRANGEMENTS BETWEEN THE BORROWERS AND THE
SENIOR CREDITORS PURSUANT TO THE CREDIT AGREEMENT HAVE BEEN TERMINATED, THE
JUNIOR CREDITOR SHALL BE SUBROGATED TO THE RIGHTS OF THE SENIOR CREDITORS TO
RECEIVE PAYMENTS OR DISTRIBUTION OF ASSETS OF THE BORROWERS MADE ON SUCH SENIOR
DEBT UNTIL THE PRINCIPAL OF AND PREMIUM, IF ANY, AND INTEREST ON (AND ANY OTHER
AMOUNTS DUE WITH RESPECT TO) THE SUBORDINATED DEBT SHALL BE PAID IN FULL.  FOR
THE PURPOSES OF SUCH SUBROGATION, NO PAYMENTS OR DISTRIBUTIONS TO THE SENIOR
CREDITORS OF ANY CASH, PROPERTY OR SECURITIES TO WHICH THE JUNIOR CREDITOR WOULD
BE ENTITLED EXCEPT FOR THESE PROVISIONS SHALL, AS BETWEEN THE BORROWERS, THEIR
CREDITORS OTHER THAN THE SENIOR CREDITORS, AND THE JUNIOR CREDITOR, BE DEEMED TO
BE A PAYMENT BY THE BORROWERS TO OR ON ACCOUNT OF SENIOR DEBT, IT BEING
UNDERSTOOD THAT THESE PROVISIONS IN THIS SECTION ARE USED, AND ARE INTENDED,
SOLELY FOR THE PURPOSE OF DEFINING THE RELATIVE RIGHTS OF THE JUNIOR CREDITOR,
ON THE ONE HAND, AND THE SENIOR CREDITORS, ON THE OTHER HAND.


SECTION 17.             NOTICES.  ALL COMMUNICATIONS AND NOTICES PROVIDED UNDER
THIS AGREEMENT TO ANY PARTY SHALL BE GIVEN IN WRITING BY MANUAL DELIVERY,
FACSIMILE TRANSMISSION, OVERNIGHT COURIER OR UNITED STATES FIRST CLASS MAIL TO
SUCH PARTY’S ADDRESS SHOWN ON THE SIGNATURE PAGE HEREOF, OR TO ANY PARTY AT SUCH
OTHER ADDRESS AS MAY BE DESIGNATED BY SUCH PARTY IN A NOTICE TO THE OTHER
PARTIES.  ALL PERIODS OF NOTICE SHALL BE MEASURED FROM THE DATE OF DELIVER
THEREOF IF MANUALLY DELIVERED, FROM THE DATE OF SENDING IF SENT BY FACSIMILE
TRANSMISSION, FROM THE FIRST BUSINESS DAY AFTER THE DATE OF SENDING IF SENT BY
OVERNIGHT COURIER, OR FROM FOUR DAYS AFTER THE DATE OF MAILING IF MAILED.


SECTION 18.             GOVERNING LAW AND CONSTRUCTION.  THE VALIDITY,
CONSTRUCTION AND ENFORCEABILITY OF THIS AGREEMENT SHALL BE GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF COLORADO, WITHOUT GIVING EFFECT TO CONFLICT OF
LAWS PRINCIPLES THEREOF.

8


--------------------------------------------------------------------------------





SECTION 19.             CONSENT TO JURISDICTION.  AT THE OPTION OF THE SENIOR
CREDITORS, THIS AGREEMENT MAY BE ENFORCED IN ANY FEDERAL COURT OR COLORADO STATE
COURT SITTING IN FEDERAL OR STATE COURT IN THE CITY OR COUNTY OF DENVER,
COLORADO; AND THE JUNIOR CREDITOR CONSENTS TO THE JURISDICTION AND VENUE OF ANY
SUCH COURT AND WAIVES ANY ARGUMENT THAT VENUE IN SUCH FORUMS IS NOT CONVENIENT. 
IN THE EVENT THE JUNIOR CREDITOR COMMENCES ANY ACTION IN ANOTHER JURISDICTION OR
VENUE UNDER ANY TORT OR CONTRACT THEORY ARISING DIRECTLY OR INDIRECTLY FROM THE
RELATIONSHIP CREATED BY THIS AGREEMENT, THE SENIOR CREDITORS AT THEIR OPTION
SHALL BE ENTITLED TO HAVE THE CASE TRANSFERRED TO ONE OF THE JURISDICTIONS AND
VENUES ABOVE-DESCRIBED, OR IF SUCH TRANSFER CANNOT BE ACCOMPLISHED UNDER
APPLICABLE LAW, TO HAVE SUCH CASE DISMISSED WITHOUT PREJUDICE.


SECTION 20.             WAIVER OF JURY TRIAL.  EACH OF THE JUNIOR CREDITOR AND
EACH SENIOR CREDITOR BY ITS ACCEPTANCE HEREOF, IRREVOCABLY WAIVE ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY
RIGHTS UNDER THIS AGREEMENT OR UNDER ANY AMENDMENT, INSTRUMENT OR DOCUMENT
DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR
ARISING FROM ANY CREDIT RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT,
AND AGREE THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND
NOT BEFORE A JURY.


SECTION 21.             SEVERABILITY.  WHEREVER POSSIBLE, EACH PROVISION OF THIS
AGREEMENT SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER
APPLICABLE LAW, BUT IF ANY PROVISION OF THIS AGREEMENT SHALL BE PROHIBITED BY OR
INVALID UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE INEFFECTIVE TO THE EXTENT
OF SUCH PROHIBITION OR INVALIDITY, WITHOUT INVALIDATING THE REMAINDER OF SUCH
PROVISION OR THE REMAINING PROVISIONS OF THIS AGREEMENT.


SECTION 22.             MISCELLANEOUS.


22.1         THIS AGREEMENT AND THE TERMS, COVENANTS AND CONDITIONS HEREOF SHALL
INURE TO THE BENEFIT OF THE SENIOR CREDITORS AND THEIR SUCCESSORS AND ASSIGNS. 
NOTHING CONTAINED IN THIS AGREEMENT, EXPRESSED OR IMPLIED, IS INTENDED TO CONFER
UPON ANY PERSON OTHER THAN THE PARTIES HERETO AND THERETO ANY RIGHTS, REMEDIES,
OBLIGATIONS OR LIABILITIES HEREUNDER OR THEREUNDER.


22.2         THIS AGREEMENT SETS FORTH THE ENTIRE UNDERSTANDING OF THE PARTIES
HERETO RELATING TO THE SUBJECT MATTER HEREOF, AND ALL PRIOR UNDERSTANDINGS AND
NEGOTIATIONS, WRITTEN OR ORAL, ARE MERGED INTO AND SUPERSEDED BY THIS
AGREEMENT.  ANY MODIFICATION, AMENDMENT OR WAIVER OF THIS AGREEMENT OR ANY
PROVISION HEREIN SHALL BE BINDING UPON THE PARTIES ONLY IF CONTAINED IN A
WRITING SIGNED BY OR ON BEHALF OF THE SENIOR CREDITORS AND THE JUNIOR CREDITOR. 
NO FAILURE ON THE PART OF EITHER PARTY TO EXERCISE AND NO DELAY IN EXERCISING
ANY POWER OR RIGHT HEREUNDER, SHALL OPERATE AS A WAIVER THEREOF; NOR SHALL ANY
SINGLE OR PARTIAL EXERCISE OF ANY POWER OR RIGHT PRECLUDE ANY OTHER OR FURTHER
EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER POWER OR RIGHT.  THE REMEDIES
HEREIN PROVIDED ARE CUMULATIVE AND NOT EXCLUSIVE OF ANY REMEDIES PROVIDED BY
LAW.


22.3         THE JUNIOR CREDITOR HEREBY ACKNOWLEDGES THAT (A) IT HAS BEEN
ADVISED BY COUNSEL IN THE NEGOTIATION, EXECUTION AND DELIVERY OF THIS AGREEMENT
AND THE OTHER SENIOR CREDITORS DOCUMENTS, (B) THE SENIOR CREDITORS HAS NO
FIDUCIARY RELATIONSHIP TO THE JUNIOR CREDITOR, AND (C) NO JOINT VENTURE EXISTS
BETWEEN THE JUNIOR CREDITOR AND THE SENIOR CREDITORS.

9


--------------------------------------------------------------------------------





22.4         THE SECTION TITLES CONTAINED IN THIS AGREEMENT ARE AND SHALL BE
WITHOUT SUBSTANTIVE MEANING OR CONTENT OF ANY KIND WHATSOEVER AND ARE NOT A PART
OF THE AGREEMENT BETWEEN THE PARTIES HERETO.


22.5         ALL COVENANTS, AGREEMENTS, REPRESENTATIONS AND WARRANTIES MADE IN
THIS AGREEMENT AND IN ANY CERTIFICATES OR OTHER PAPERS DELIVERED BY OR ON BEHALF
OF THE JUNIOR CREDITOR PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN RELIED UPON
BY THE SENIOR CREDITORS AND SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS
AGREEMENT, AND SHALL CONTINUE IN FULL FORCE AND EFFECT SO LONG AS ANY SENIOR
DEBT REMAINS OUTSTANDING AND UNPAID OR ANY FINANCING ARRANGEMENT BETWEEN THE
BORROWERS AND THE SENIOR CREDITORS REMAINS IN EFFECT.  ALL STATEMENTS OF FACT
RELATING TO THE JUNIOR CREDITOR CONTAINED IN ANY CERTIFICATE OR OTHER PAPER
DELIVERED TO THE SENIOR CREDITORS AT ANY TIME AFTER THE DATE HEREOF BY OR ON
BEHALF OF THE JUNIOR CREDITOR PURSUANT HERETO OR IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL CONSTITUTE REPRESENTATIONS AND WARRANTIES
BY THE JUNIOR CREDITOR.


22.6         THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, ALL
OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT, AND ANY OF
THE PARTIES HERETO MAY EXECUTE THIS AGREEMENT BY SIGNING ANY SUCH COUNTERPART.


SECTION 23.             ACTION CONCERNING COLLATERAL.  NOTWITHSTANDING ANY
SECURITY INTEREST NOW HELD OR HEREAFTER ACQUIRED BY THE JUNIOR CREDITOR, THE
SENIOR CREDITORS MAY TAKE POSSESSION OF, SELL, DISPOSE OF, AND OTHERWISE DEAL
WITH ALL OR ANY PART OF THE SENIOR COLLATERAL, AND MAY ENFORCE ANY RIGHT OR
REMEDY AVAILABLE TO IT WITH RESPECT TO THE SENIOR COLLATERAL, ALL WITHOUT NOTICE
TO OR CONSENT OF THE JUNIOR CREDITOR EXCEPT AS SPECIFICALLY REQUIRED BY
APPLICABLE LAW.  IN ADDITION, AND WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND ANY
BORROWER INTENDS TO SELL ANY COLLATERAL TO AN UNRELATED THIRD PARTY OUTSIDE THE
ORDINARY COURSE OF BUSINESS, THE JUNIOR CREDITOR HEREBY AUTHORIZES THE SENIOR
CREDITORS TO PREPARE AND RECORD SUCH INSTRUMENTS AS MAY REASONABLY BE NECESSARY
TO TERMINATE AND RELEASE ANY SECURITY INTEREST OR LIEN THE JUNIOR CREDITOR HAS
IN THE SENIOR COLLATERAL TO BE SOLD.  THE SENIOR CREDITORS SHALL HAVE NO DUTY TO
PRESERVE, PROTECT, CARE FOR, INSURE, TAKE POSSESSION OF, COLLECT, DISPOSE OF, OR
OTHERWISE REALIZE UPON ANY OF THE SENIOR COLLATERAL, AND IN NO EVENT SHALL THE
SENIOR CREDITORS BE DEEMED THE JUNIOR CREDITOR’S AGENT WITH RESPECT TO THE
SENIOR COLLATERAL.

[Signature page follows]

 

 

10


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this instrument has been signed as of the date first set
forth above.

 

THE JUNIOR CREDITOR:

 

 

 

 

LAND O’LAKES, INC.

 

 

 

 

By

/s/ Daniel Knutson

 

 

 

 

 

Title

  Sr. V.P. and Chief Financial Officer

 

 

 

 

 

 

 

Address for Notice:

 

 

 

 

 

P.O. Box 64101

 

 

St. Paul, MN 55164-0101

 

 

 

 

 

 

 

 

Attention: Daniel Knutson

 

 

Fax: 651-481-2190

 

 

 

 

 

 

 

 

 

Accepted:

 

 

 

 

COBANK, ACB, as Agent

 

 

 

 

By

/s/ Jeff Doorenbos

 

 

 

Jeff Doorenbos, Vice President

 

 

 

 

 

 

Address for Notice:

 

 

 

 

 

5500 South Quebec Street

 

 

P.O. Box 5110

 

 

Denver, CO 80217

 

 

Attention: Gary Sloan

 

 

Fax:

 

 

 

 

[Signature Page to Subordination and Intercreditor Agreement]


--------------------------------------------------------------------------------




ACCEPTANCE AND ACKNOWLEDGMENT

Each Borrower hereby accepts, and acknowledges receipt of a copy of, the
foregoing Subordination Agreement and agrees that it will not pay any of the
“Subordinated Debt” (as defined in the foregoing Agreement) or grant any
security therefor, except as the foregoing Agreement provides.

GOLDEN OVAL EGGS, LLC

 

 

 

By

/s/ Dana Persson

 

 

 

 

 

Title

  President and Chief Executive Officer

 

 

 

 

 

 

 

 

MIDWEST INVESTORS OF IOWA,

 

COOPERATIVE

 

 

 

By

/s/ Dana Persson

 

 

 

 

 

Title

  President and Chief Executive Officer

 

 

 

 

 

 

 

 

GOECA, LP, By its General Partner, GOEMCA,

 

INC.

 

 

 

By

/s/ Dana Persson

 

 

 

 

 

 

Title

  President and Chief Executive Officer

 

 


--------------------------------------------------------------------------------